OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

           OFFICIAL BUSINESS,.
           STATE ©F TEXAS /|1'-
           PENALTY FOR j''rJ%&. -Emsmws
 1/8/2015 PRIVATE USE             ' -jj'Si" MlillllP 0002003152 "janTs
 GREEN, BUDDY DELBERT Jr. (St?NJSfSS^byOP0FR0M Z,P\J\/R^88655-02
 On this day, the application for;l1 07 Wnt.of Habeas Corpus has been received
 and presented to the Court.         '•   " *V>:,,
                    ,$/
                    ,<fer
                                          " ""                              Abel Acosta, C
                            r"SBtnf&aYJDELBERT GREEN
                             ,f TAYLOT^©QL|NTY JAIL
                             7-910 SOUTH 27TTTSTR^ET,*8^W^                        llTC       ,
                              f ABILENE, TX 79602



AW.S3B     79S02              lll'1l'l'MhllllllMIWHl'l4''lM'l'''»hMMllHPlh',*ll